Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit

No. 11-1856

                          DARREN F. STARR,

                       Plaintiff, Appellant,

                                    v.

                    CORPORAL KNIERMAN, ET AL.,

                      Defendants, Appellees.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF NEW HAMPSHIRE

          [Hon. Paul J. Barbadoro, U.S. District Judge]



                                 Before

                       Lynch, Chief Judge,
              Torruella and Howard, Circuit Judges.




     Darren Starr on brief pro se.




                            April 10, 2012
            Per Curiam.   Darren Starr, a New Hampshire state prison

inmate, appeals a district court judgment dismissing his complaint,

which   raised   procedural   due   process    claims   relative   to   the

rejection of certain incoming personal mail, for failure to state

a plausible claim for relief.             See 28 U.S.C. § 1915A(a)-(b)

(providing for screening and dismissal of prisoner civil complaints

against government defendants if no claim for relief is stated);

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 556 (2007) (complaint

must state a plausible claim).

            We review de novo, treating the well-pleaded allegations

in the complaint as true and drawing all reasonable inferences in

Starr's favor.    Toolin v. White, 89 Fed. Appx. 746, *746 (1st Cir.

2004) (unpublished per curiam) (§ 1915A dismissal) (citations

omitted).    We affirm for the following reasons.

            I.   Background

            Starr's complaint and attached documents show that mail

addressed to him was rejected and returned to its senders pursuant

to prison policy.     Under that policy, Starr received notice when

one of his three pieces of mail was opened and rejected because it

contained an unauthorized item, but no opportunity to appeal the

rejection decision before the mail was returned to the sender.          He

received no notice or opportunity to appeal relative to the other

two pieces of mail, which were rejected before being opened because

formal deficiencies revealed on the face of the envelopes rendered


                                    -2-
the mail unacceptable for further processing.                     Starr asserts that

the    prison's      policy    of     not    giving     him   notice    of    and/or    an

opportunity to appeal the rejection of his mail before it was

returned to the sender violated his Fourteenth Amendment procedural

due process rights.

               Starr argues on appeal that his due process claims are

plausible.        In effect, he treats as dispositive the "minimum"

procedural protections described in Procunier v. Martinez, 416 U.S.

396 (1974) overruled on other grounds by Thornburgh v. Abbott, 490

U.S.    401,    413-14      (1989).         In   that   case,   which     involved     the

censorship of inmate personal correspondence, the Court agreed that

(1) notice should be given to inmates if personal letters they

write or are intended to receive are rejected; (2) the person

writing the letter should be given a "reasonable opportunity to

protest" the rejection, and (3) complaints should be heard by a

person not involved in the decision to reject the letter.                        See id.

at 418-19.

               II.   Discussion

               Martinez involved a state regulation that censored--

effectively barred the receipt or delivery of--inmate letters based

solely on their content, without providing either the sender or

inmate any procedural protections.                  In addition, the prison used

censorship criteria that were ambiguous and inherently subjective,

e.g.,    whether      the     letter    in       question     contained      politically


                                             -3-
"inflammatory"       opinion.         The     policy          at    issue   here     is    much

different.       First, it bases the rejection of mail on simple and

clearcut criteria.           See, e.g., PPD 5.26, Att. A (listing the

criteria such as whether mail has "stickers" on it or contains

"unused personal correspondence materials").                         Second, as indicated

below, it gives specific procedural safeguards to either the sender

or the inmate or to both of them when mail is rejected.                                      We

therefore evaluate Starr's claims not by rote reference to the

Martinez protections, but by balancing the factors in Mathews v.

Eldridge, 424 U.S. 319, 335 (1976).                     See Wilkinson v. Austin, 545

U.S. 209, 224 (2005) (the Court has not established "rigid rules,"

but    instead    balances      the   Mathews       factors          in    evaluating      "the

sufficiency of particular procedures").

            Under      the   prison's        policy       and      regulations,      senders

receive written notice explaining why their mail to inmates has

been rejected, which allows them to cure any prior deficiencies on

their part, and they may obtain independent review of the rejection

decision,    which     allows    them       to    object       to    any    errors    by    the

mailroom. See PPD 5.26.IV.L.1 (notice to originator of mail); N.H.

Code Admin. R. Cor 301.05(m)(2) (same); PPD 5.26.IV.L.3 (notice

must   explain     rejection);        N.H.       Code    Admin.R.         Cor   301.05(m)(3)

(originator      has    right    to    protest           to    the    facility's      "chief

administrator" and to appeal to the DOC Commissioner).                            Starr, who

could not have cured any deficiencies on the sender's part and who


                                            -4-
had no first-hand knowledge whether the mailroom had erred in

rejecting the mail, has not alleged that senders are not in fact

accorded these rights. In addition, under prison policy, Starr may

and did pursue grievances to his warden and the DOC commissioner,

in which he raised his own objections to the rejection of his mail

once he learned that his mail had been rejected.         See PPD 1.16.

            Starr's allegations do not show that these currently

existing procedures fail to adequately protect his Fourteenth

Amendment    liberty   interest   in     receiving   mail,   or   that   the

additional essentially duplicative notice and appeal procedures he

seeks would improve the prison's decisionmaking process, such that

imposing costs on the state to provide such procedures would be

warranted.   See Mathews, 424 U.S. at 335 (courts must consider the

private interest, the need for additional procedures to protect

such interest, and the governmental interest). For this reason, we

agree with the district court that Starr's claims fail to state a

plausible claim for which relief could be granted.

            We affirm the judgment dismissing the complaint.




                                   -5-